Title: From Thomas Jefferson to Albert Gallatin, 7 April 1802
From: Jefferson, Thomas
To: Gallatin, Albert


            
              Th:J. to mr Gallatin
              Apr. 7. 1802.
            The inclosed was communicated to me by DeWitt Clinton. he did not say, tho’ doubtless he meant it in confidence. but unless restrained specially to personal confidence, I always think myself at liberty to communicate things to the head of the department to which the subject belongs. I shall be glad to recieve the letter back to-day to be returned
          